El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
La Boyal Insurance Company es una corporación extran-jera y al ser demandada en Aguadilla solicitó el traslado del pleito a San Juan por el fundamento, como asumimos de que su principal oficina estaba situada en San Juan.
El artículo 78 del Código de Enjuiciamiento Civil prescribe lo siguiente:
*913“La residencia legal de los comerciantes en todo lo que concierna a actos y contratos mercantiles y sus consecuencias, será el pueblo donde tuvieren el centro de sus operaciones comerciales.
“Los que tuvieren establecimientos mercantiles a su cargo en diferentes distritos judiciales, podrán ser demandados por acciones personales en aquel en que tuvieren el principal establecimiento, o en el que se hubieren obligado, a elección del demandante.”
La cuestión legal fundamental es si una corporación ex-tranjera puede adquirir una residencia en Puerto Rico, pres-cribiendo el artículo 81 del Código de Enjuiciamiento Civil que si ninguno de los demandados residiere en la isla el pleito pudiera seguirse en cualquier distrito designado por el de-mandante en la demanda. Hasta que nos convenzamos de lo contrario nos sentimos obligados a resolver que el mero establecimiento de una agencia en Puerto Rico y en San Juan no establece una residencia en la isla. 40 Cyc. 102 f. Por tanto, no importaría que la demandada o su agente hubieran jurado que la corporación tenía una residencia en San Juan, porque tal cuestión es una conclusión legal.
La corte inferior, al negarse a trasladar la causa no fundó su conclusión exclusivamente en este fundamento legal sino más bien en una cuestión de hecho, o sea, que el affidavit de los demandados no demostraba satisfactoriamente una resi-dencia en San Juan y que existía un conflicto en los affidavits de las partes, el cual ella resolvió a favor del demandante. Sin detenernos a examinar la suficiencia del juramento a uno de los affidavits, podemos dudar si la alegación de que la demandada “tiene como única oficina en Puerto Rico la esta-blecida por sus agentes generales, Sobrinos de Ezquiaga, en San Juan,” es equivalente a decir que la demandada tiene establecido un domicilio o residencia en San Juan. Sostene-mos que faltan hechos para probar tal residencia o domicilio y que el affidavit sólo muestra con certeza el establecimiento de una agencia. El otro affidavit tendía a probar únicamente el hecho de que la Royal Insurance Company no tenía otra *914agencia en Puerto Eico que el establecido por sns agentes en San Juan.
Asimismo nos sentimos obligados a aceptar la conclusión de la corte de que no se probó debidamente que la única agen-cia de la Royal Insurance Company estaba en San Juan. La demostración hecha por el apelado fue que había una agencia en Aguadilla. Por tanto aún de acuerdo con el ar-tículo 78 si una compañía de seguros podía considerarse como un comerciante el lugar del juicio quedó bien establecido. La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.